Citation Nr: 0015149	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1966 to March 
1970.  This appeal arises from a September 1995 rating 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO) which denied service connection for post-traumatic 
stress disorder (PTSD).  The veteran has appealed this 
determination.


FINDINGS OF FACT

1.  The veteran had confirmed duty as a security guard with a 
military unit in Vietnam.

2.  The evidence of record includes the veteran's statements 
as to stressful events in military service and psychological 
reports which contain current diagnoses of PTSD which are 
related to these events.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of a witnessing physical 
injuries, death of other service members, and being subjected 
to enemy attack while stationed in Vietnam.  His duty as a 
security guard with a military unit during his Vietnam 
service is confirmed by his service personnel records.  The 
veteran's statements with respect to his in-service stressors 
must be accepted as true for the purpose of determining 
whether the claim is well grounded.  See King v. Brown, 5 
Vet. App. 19, 21 (1993).  

In recent years, the veteran has received multiple diagnoses 
for PTSD based on his claimed in-service stressors.  This, 
too, must be presumed to be credible for the limited purpose 
of establishing whether the claim of entitlement to service 
connection for PTSD is well grounded.  See Cohen, supra.

As the veteran's statements with respect to his in-service 
stressors must be accepted as true for the purpose of 
determining whether the claim is well grounded and as there 
is a current diagnosis of PTSD based on these stressors, the 
veteran's claim for service connection for PTSD is well 
grounded.  To that extent, the appeal is granted.

As will be discussed in greater detail below, the Board finds 
that additional development is necessary and the issue of 
entitlement to service connection for PTSD will be further 
addressed below in the remand portion of this decision.


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).  As noted above, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. § 3.304(f) (1999).  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d), (f) (1999).  In this case, the 
veteran did not have a military occupational specialty 
associated with combat nor was he awarded a decoration for 
valor.  While his service personnel records indicate that he 
served as a security guard with a headquarters unit, the 
undersigned does not find, in and of itself, that this 
notation represents combat engagement with an enemy as 
discussed in 38 U.S.C.A. § 1154(b).  As there is not 
sufficient evidence to presume that the veteran was engaged 
in combat with the enemy, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Id.  The sufficiency of the stressor is a 
medical determination and adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  While the claims file includes diagnoses of PTSD, 
these diagnoses of PTSD were based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's aforementioned reported in-service stressors is 
necessary.

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed.Cir. 
1997).

Based on the veteran's testimony at his RO hearing in July 
1996, and his assertions reported in his VA treatment 
records, he was exposed to the following stressful events 
during his military service:

1) Witnessed (knew of) combat injury to 
fellow soldier named Jules Simpson 
stationed at Anh Khe sometime between 
September 1968 to February 1969 with the 
Headquarters, 1st Cavalry Division.
2) Subjected to daily mortar and rocket 
attacks, and witnessed the injury and 
death of other soldiers, while a security 
guard with the Headquarters, 1st Cavalry 
Division stationed at Anh Khe from 
September 1968 to February 1969.
3) Helped in the recovery of 91 nurses 
killed in an attack on a military 
hospital at Long Binh sometime around 
June 1968.
4) Assaulted with a rifle butt by a 
noncommissioned officer (E-7) near his 
time of departure from Vietnam in 
February 1969.

The RO has tried to verify the attack on the military 
hospital in June 1968.  A response from the U. S. Armed 
Services Center for Research of Unit Records (Center) was 
received in March 1998.  It was indicated that the 93rd 
Evacuation Hospital was located at Long Binh in 1968 and that 
this area was attacked in April, May and August 1968.  It was 
suggested that Morning Reports (MR's) could verify casualties 
from these attacks and could be obtained from National 
Personnel Records Center (NPRC).  The claims file does not 
indicate that the RO ever attempted to obtain these records 
or notified the veteran of their existence and possible 
importance to his claim.  On remand, the RO should attempt to 
obtain the relevant MR's of the 93rd Evacuation Hospital in 
the noted months in order to verify the claimed attack.  In 
addition, the RO should contact the Center and all other 
appropriate offices and attempt to verify the other claimed 
stressors noted in the above paragraph.

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he report all treatment and 
evaluation that he received for any 
psychiatric disorder before, during, and 
after service, including the dates and 
locations of any such treatment.  After 
obtaining the appropriate authorization, 
the RO should then attempt to obtain any 
such records which have not been 
previously incorporated into the claims 
file.  Any and all responses received 
from these requests must be documented in 
the veteran's claims file.

2.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, if the 
veteran has provided sufficiently 
detailed information to make such request 
feasible.

3.  Thereafter, the RO should contact the 
U. S. Armed Forces Center for Research of 
Unit Records and request that it verify 
the stressors itemized above as (1), (2), 
& (4).  Any available unit history dated 
from September 1968 to February 1969 for 
the Headquarters, 1st Cavalry Division 
should also be requested.  In addition, 
the RO should contact the NPRC and 
request any available Morning Reports for 
the 93rd Evacuation Hospital located at 
Long Binh, Vietnam, from April to August 
1968.  All materials received from these 
requests must be made part of the claims 
file.

4.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  Thereafter, if any claimed in-service 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.  
The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

6. The veteran's claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and court 
decisions.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case, which includes any 
additional pertinent law and regulations.  
The applicable response time should be 
allowed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 


